DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-19-2021 has been entered.
Claims 42, and 49 have been amended.
Claims 1-3, 8, 10, 16, 23, 24, 28, 29, 31, 35, 37, 42, 44-46, 49, and 50 are pending. Claims 28, 29, 31, 35, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-3, 8, 10, 16, 23, 24, 42, 44-46, 49, and 50 are under consideration.
Rejections Withdrawn
The rejection of claims 42, and 44-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how the cancer is treated because the cargo molecule also has no specificity for "cancer", is withdrawn in light of the claim amendments.
The rejection of claims 49, and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "protein of (i)", is withdrawn in light of the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is the composition of claim 1, wherein the bacterial effector translocase protein comprises at least one mutation relative to a wild type bacterial effector translocase protein.
	Because the claim recites that said >1 mutation is relative to "a" wild type bacterial effector translocase protein, the claim is unclear.
	For example, is said "wild type bacterial effector translocase protein" the same as the claimed bacterial effector translocase protein?
	Can any other wild type bacterial effector translocase protein be used as the reference wild type?  If so, how is the >1 mutation in the claimed bacterial effector translocase protein "related" to the other wild type?
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 is the composition of claim 1, further comprising a cargo molecule.
	The scope of the claim is unclear as to whether said cargo molecule is attached to the claimed bacterial effector translocase protein, or, is free.
Claims 42, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 is a method of treating cancer in a subject, the method comprising administering to the subject a pharmaceutically acceptable dose of a bacterial effector translocase protein having an N-terminus, a C-terminus and internal amino acids, wherein a first linker is conjugated to a first internal amino acid, wherein the first linker forms a first side chain; an antibody that binds an antigen on the cancer cells, wherein the antibody is linked to the bacterial effector translocase protein via the first side chain; and a cargo molecule, wherein the cargo molecule is a therapeutic anti-cancer molecule, and wherein the cargo molecule is delivered to the cancer cells a eeH of the subject to treat the cancer.
	The scope of the claim is unclear as to whether said cargo molecule is attached to the claimed bacterial effector translocase protein, or, is free.
	Dependent claim 46 does not clarify the issue.
Claim Objections
Claim 24 is objected to because it depends from a rejected claim.  Appropriate correction is required.
Claim 44 is objected to because it depends from a rejected claim.  Appropriate correction is required.
Claim 45 is objected to because it depends from a rejected claim.  Appropriate correction is required.
Conclusion
Claims 10, 23, 24, 42, 44, 45, and 46 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 1, 2021